Order entered April 3, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01385-CV

                            ANTHONY LEEARTIS HALL, Appellant

                                                 V.

       OBINNA CHINEMEREM NJOKU D/B/A ALWAYS INSURANCE AGENCY
                AND ALL-WAYS INSURANCE GROUP, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-09-02988-B

                                             ORDER
        We GRANT appellant’s April 1, 2014 third motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellant on December 4, 2013 filed as of

the date of this order.

        Appellee’s brief is due thirty days from the date of this order.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE